DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.	The information disclosure statements (IDS) submitted on 8-6-2022, 1-26-2021, & 11-9-2020 are is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter

4.	Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Hennig (US 10,464,379) discloses  a tire management system that regulates pressurized air based on load management. However, Hennig does not anticpate or render obvious a towed implement coupled to a tractor that operates in at least a field operation mode and a road operation mode; receiving data by a control unit indicative of a change in the current operating status of the implement; communicating a command by the control unit to the tire-pressure regulating system of the change in the current operating status; and controllably adjusting a tire inflation pressure in one or more tires of the tractor or implement by the tire-pressure regulating system based on the data received by the control unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20210237520 A1 AGRICULTRAL PRIME MOVER AND SYSTEM AND METHOD FOR OPERATING AN AGRICULTURAL PRIME MOVER  
US 20210016611 A1 TIRE PRESSURE CONTROL DEVICE FOR AN OFF-ROAD VEHICLE
US 20200139772 A1 DEVICES AND SYSTEMS FOR CONTROLLING TIRE PRESSURE 
US 10464379 B2 Tire management system
US 20170253093 A1 DEVICE FOR TIRE PRESSURE MONITORING OF A VEHICLE SYSTEM

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE J ALLEN/Primary Examiner, Art Unit 2856